Citation Nr: 1746898	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1. Entitlement to service connection for nephrolithiasis and a left kidney cyst (claimed as kidney condition) due to contaminated drinking water and/or exposure to Agent Orange.
 
2. Entitlement to service connection for non-alcoholic fatty liver disease and a liver cyst (claimed as liver condition) due to contaminated drinking water and/or exposure to Agent Orange.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1969 to August 1972, to include service at Marine Corps Base Camp Lejeune.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran testified at a video conference hearing in April 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders were raised by the record during the April 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
 
 

FINDINGS OF FACT
 
1. The Veteran served at Camp Lejeune and he is presumed to have been exposed during such service to contaminants in the water supply,

2. The preponderance of the evidence is against finding that either nephrolithiasis or a left kidney cyst (also claimed as kidney condition) are related to the Veteran's active duty service, or that nephrolithiasis was manifested to a compensable degree within one year of separation from active duty.
 
3. The preponderance of the evidence is against finding that either non-alcoholic fatty liver disease or a liver cyst (also claimed as liver condition) are related to the Veteran's active duty service.
 
 
CONCLUSIONS OF LAW
 
1. Nephrolithiasis and a left kidney cyst were not incurred or aggravated in active military service, and nephrolithiasis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 
 
2. Non-alcoholic fatty liver disease and a liver cyst were not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.102, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that service connection is warranted for nephrolithiasis, a left kidney cyst, non-alcoholic fatty liver disease and a liver cyst due to exposure to contaminated drinking water at Camp Lejeune, and/or exposure to Agent Orange while in Okinawa, Japan.
 
During his April 2017 hearing the Veteran testified that he was stationed at Camp Lejeune for a year beginning in February 1970, during which time he was exposed to water contaminated with trichloroethylene and tetrachloroethylene.  He also testified that while stationed in Okinawa, Japan in the early 1970s, he was assigned as a truck driver transporting and discarding canisters of Agent Orange on base.  He asserts that exposure to these chemicals resulted in liver and kidney cysts, as well as nephrolithiasis and non-alcoholic fatty liver disease.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 
 
For certain disabilities, such as calculi of the kidney (or nephrolithiasis), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. 82 Fed.Reg. 4173-85 (Jan. 13, 2017) (to be codified at 38 C.F.R.  § 3.307(a)(7)(iii)).

If a veteran was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of 38 C.F.R. §?3.307(a)(7), the subsequent development of the following conditions: kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 38 C.F.R. §?3.307(d).  82 Fed.Reg. 4173-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. § 3.309(f)).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a) (6) (iii) .
 
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The list of such diseases at 38 C.F.R. § 3.309 does not include nephrolithiasis, a left kidney cyst, non-alcoholic fatty liver disease and a liver cyst.

The Veteran did not serve in the Republic of Vietnam, however, he did serve at Camp Lejeune.  Hence, the Veteran is not presumed to have been exposed to Agent Orange, however, he is presumed to have been exposed to contaminated water while on active duty at Camp Lejeune.

A review of the service treatment records reveals that during his August 1969 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had liver trouble, cysts, or kidney stones.  Similarly, his service treatment records, including his August 1972 separation examination, do not reflect disease or injury to his liver or kidney. 
 
A May 2010 VA medical examination reflects a diagnoses of nephrolithiasis (kidney stones), and benign kidney and liver cysts, each with no clinical significance. 
 
The Veteran states that he first experienced kidney stones in 1974 and has had persistent problems to date; however, the evidence of record does not reflect such finding.  During a hospital visit in August 1990, the Veteran told a private physician that he passed kidney stones six to seven  years prior (i.e., in about 1983).  A private examination conducted in July 1989  noted that the Veteran had no history of previous renal stones.  Private medical records confirm the presence of liver and kidney cysts, nephrolithiasis and fatty liver in June 2009.
 
As noted, because the Veteran served at Camp Lejeune during the period defined by 82 Fed.Reg. 4173-85 (Jan. 13, 2017) (to be codified at 38 C.F.R.  § 3.307(a)(7)(iii) he is presumed to have been exposed to contaminants in the water supply while serving there.  The Veteran, however, is not shown to suffer from any recognized disease that is presumed to have been caused by such exposure.  The Board notes in particular that the appellant does not suffer from either kidney or liver cancer,  As such, nephrolithiasis, a left kidney cyst, non-alcoholic fatty liver disease and a liver cyst may not be presumed to have been incurred inservice as a result of the appellant's presumed exposure to contaminants in the water at Camp Lejeune.  82 Fed.Reg. 4173-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. § 3.309(f)).

Absent the presumptive provisions, however, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this regard, a VA examination was conducted in May 2010.  With regard to the Veteran's kidney condition, the examiner opined that it is less likely as not caused by or a result of ingestion of tetrachloroethylene and trichloroethylene.  The examiner referenced studies that reveal tetrachloroethylene exposure has a low incidence of kidney cancers in study animals, and that while high level acute exposures may damage the renal glomeruli, the studies offer no association with other forms of kidney disease, including nephrolithiasis.  Similarly, trichloroethylene increases renal tubular cell adenoma (benign tumors - not cysts) in male rats, but the chemical is not associated with any other renal diseases in rats or any renal diseases in humans.  

The May 2010 VA examiner also noted that tetrachloroethylene and trichloroethylene were associated with liver cancer in laboratory animals, however, there is no documentation of these compounds causing fatty infiltration (which is usually due to obesity and diabetes), hemochromatosis (genetic) or hepatic cysts.  The May 2010 examination noted that the appellant suffered from diabetes, that he stood six feet one inch tall, and weighed 285 pounds.  Due to the lack of association of these chemicals with the Veteran's liver conditions, the examiner opined that the appellant's liver condition was less likely as not caused by or a result of ingestion of water contaminated with tetrachloroethylene and trichloroethylene.
 
The Veteran's private physician, Dr. R.A.D., submitted a letter in November 2014 attributing the combination of the Veteran's multiple liver cysts and bilateral polycystic renal complication conditions to his exposure to Agent Orange and "several other quite harmful chemicals", presumably referencing tetrachloroethylene and trichloroethylene.  Dr. R.A.D. found it highly unusual to find atrial fibrillation, liver cysts and bilateral polycystic renal complications in an otherwise healthy person, and considering the health of his parents and eight siblings.
 
Dr. E.F., another private physician, also submitted in November 2014 an identically worded letter attributing the combination of the Veteran's multiple liver cysts and bilateral polycystic renal complication conditions to his exposure to Agent Orange and "several other quite harmful chemicals", presumably referencing tetrachloroethylene and trichloroethylene.  Dr. E.F. also found it highly unusual to find all three of the conditions in an otherwise healthy person, and considering the health of his parents and eight siblings.
 
In February 2016 and May 2017 Dr. E.F. additional letters stating that the Veteran's renal toxicities were a direct result (100%) of his exposure to Camp Lejeune's contaminated water.  He further stated that a hepatic cyst, nonalcoholic steatohepatitis more likely than not occurred during the claimant's military service.  Dr. E.F. referenced the Veteran's transport of chemicals, including Agent Orange, as well as exposure to contaminated water and several other "quite harmful" chemicals, in forming his opinion.
 
The Veteran was afforded another VA examination in February 2016, to address any relationship between his kidney disorder to service.  The examiner reviewed the letters submitted by Dr. E.F. and Dr. R.A.D., as well as the Veteran's entire medical history.  He noted that the Veteran had risk factors for renal stones, including family history/genetics, male sex, obesity, gout, diabetes, and hypertension, as well as risk factors for renal cysts, including advancing age and male sex.  The examiner found Dr. E.F.'s opinion that it was highly unusual to see the occurrence of the Veteran's illnesses in common to be doubtful, considering the claimed medical conditions are "extremely common", including renal stones and renal cysts which are seen in up to 20 percent of the population.
 
In opining that it is less likely than not that the Veteran's diagnosis of renal cysts, "renal toxicities" and nephrolithiasis were related to exposure to contaminated drinking water at Camp Lejeune, the VA examiner noted the delay on onset of the renal stones and renal cysts after the Veteran's exposure to contaminated water, as well as the presence of other risk factors for both conditions. The examiner noted that there is no objective documentation that the Veteran had either kidney stones or the left renal cyst during military service or within ten years of his military separation.  He further stated that renal toxicity is a recognized condition which may be associated with exposure to contaminated water.  However, while renal abnormalities which may be considered "renal toxicity" is defined broadly, the Veterans Health Administration has indicated that the onset of the renal condition must be objectively documented during the exposure period or shortly thereafter.  Since this Veteran did not have onset of either renal stones or renal cysts within ten years post-military, he does not meet this criteria. 
 
On review of the evidence the Board finds the opinion of the VA examiner to be more persuasive.  First, none of the claimed disorders may be presumed to have been caused by the Veteran's presumed exposure to contaminates in the Camp Lejeune water supply.  82 Fed.Reg. 4173-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. § 3.309(f)).  Second, while Drs. E.F. and R.A.D. have linked multiple liver cysts and bilateral polycystic renal complications to the contaminates neither physician addressed the other risk factors that are present in the appellant's case to include his family history/genetics, male sex, obesity, gout, diabetes, hypertension, and advancing age. Further, the Board observes that the evidence reviewed in creating the presumptions to be codified at 38 C.F.R. § 3.309 was extensive.  See 
81 Fed.Reg. 62419 (Sep. 9, 2016).  In contrast, there is no evidence that either Dr. E.F. or Dr. R.A.D. provided their opinion based on a similar rigorous review of all of the scientific literature. For the foregoing reasons, the Board finds that the Veteran's liver and kidney conditions are less likely than not caused by or a result of his ingestion of water contaminated water.  As such the claims are denied on this basis.

The Veteran submitted a statement in August 2017 detailing his responsibilities as a truck driver in Okinawa during the Vietnam War.  He indicated that he moved barrels of liquids that "could have been paint, herbicides, or other substances, boxes, building materials, [or] food for the mess hall".  The appellant stated that on several occasions he was required to dispose of the contents of containers that had burst opened and spilled.  He believes these containers may have contained contaminants which caused his current kidney and liver conditions.
 
The Veteran also submitted documents for the Board's review.  The submissions included a print out of several articles, in addition to a website alleging the United States' use of Agent Orange in Okinawa.
 
A presumption of service connection based on exposure to Agent Orange is not warranted for the Veteran's liver or kidney conditions for two reasons.  First, the Board cannot presume that the Veteran was exposed to Agent Orange and other herbicides because he did not serve in the Republic of Vietnam.  Second, even if the Veteran did so serve, none of the disorders at issue are subject to the presumptive provisions of 38 C.F.R. § 3.309 (2016).

Further, efforts to verify the appellant's claimed exposure were made by contacting the Joint Services Records Research Center.  In September  2013, the Joint Services Records Research Center indicated that that there is no evidence of the Veteran's service in the Republic of Vietnam.  Additionally, the National Personnel Records Center did not have record of any evidence showing the Veteran's exposure to herbicides outside of Vietnam.  Based on their review of records, the Veteran had not in fact been exposed to herbicides.  Finally, the appellant has presented no evidence corroborating his claim so as to show that he was actually exposed to Agent Orange in service.  
 
Although the Veteran is sincere in his belief as to etiology, the interplay of these disabilities and exposure to contaminants is a complex question, not amenable to the Veteran's lay statements and testimony.  Moreover, the competent VA examiner provided more likely alternative risk factors and/or causes for the disabilities on appeal.  
 
The evidence therefore preponderates against entitlement to service connection for a left kidney cyst (also claimed as kidney condition), non-alcoholic fatty liver disease and liver cyst (also claimed as liver condition) due to alleged Agent Orange exposure.  The Board finds that the most probative evidence of record indicates that the Veteran's disabilities are not related to service.  As the preponderance of the probative and competent evidence weighs against the claims, the claims must be denied. 
 
In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for nephrolithiasis and a left kidney cyst (also claimed as kidney condition) to include due to contaminated drinking water and/or exposure to Agent Orange is denied.
 
Entitlement to service connection for non-alcoholic fatty liver disease and liver cyst (also claimed as liver condition) to include due to contaminated drinking water and/or exposure to Agent Orange is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


